            Case 1:19-cv-02198-KBJ Document 18 Filed 12/17/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL DIVERSITY,
 et al.,

                Plaintiffs,

        v.                                                Case No.: 19-cv-2198 (KBJ)

 U.S. ENVIRONMENTAL PROTECTION
 AGENCY,

                Defendant.


               UNOPPOSED MOTION TO EXTEND BRIEFING SCHEDULE

       Plaintiffs Center for Biological Diversity (“Center”) and Environmental Integrity Project

(“EIP”), by and through the undersigned counsel, move to extend the briefing schedule by two

weeks. Counsel for Defendant Environmental Protection Agency (“EPA”) has conveyed to

Plaintiffs that EPA does not oppose this motion.

       As grounds for this motion, Plaintiffs state as follows.

       1.      By order dated November 4, 2019, the Court entered a briefing schedule for

Defendant’s motion to dismiss in this case, directing that Defendant’s motion to dismiss be

served by November 1, 2019, Plaintiffs’ consolidated opposition and cross-motion for summary

judgment be served by December 20, 2019, Defendant’s consolidated reply and cross-motion

opposition be served by January 13, 2020, and Plaintiffs’ cross-motion reply be served on or

before February 3, 2020.

       2.      The parties conferred and agreed to modify the schedule to remove the summary

judgment briefing. On December 10, 2019, the parties requested that the Court modify the

briefing schedule set on November 4, 2019 as follows: Defendant shall serve its motion to
            Case 1:19-cv-02198-KBJ Document 18 Filed 12/17/19 Page 2 of 2



dismiss by November 1, 2019, Plaintiffs shall serve their opposition by December 20, 2019, and

Defendant shall serve its reply by January 13, 2020.

       3.      Plaintiffs now request a two-week extension of the deadline to file their

opposition brief and Defendant’s reply brief. This is due in part to the fact-intensive nature of

Plaintiffs’ opposition and the need to file at least four and likely five declarations, and in part to

the limitation that co-counsel in this matter is managing numerous discovery matters in another

lawsuit. Accordingly, Plaintiffs request that the Court extend the briefing schedule as follows:

Plaintiffs shall serve their opposition by January 3, 2020, and Defendant shall serve its reply by

January 27, 2020.


DATED: December 17, 2019                               Respectfully submitted,

                                                       /s/ Margaret E. Townsend
                                                       Margaret E. Townsend (DC Bar No. OR0008)
                                                       Amy R. Atwood (D.C. Bar No. 470258)
                                                       Center for Biological Diversity
                                                       P.O. Box 11374
                                                       Portland, OR 97211-0374
                                                       (971) 717-6409
                                                       mtownsend@biologicaldiversity.org

                                                       Attorneys for Plaintiffs




                                                   2
